Exhibit 32.2 Certification Required by Rule13a-14(b) or Rule15d-14(b) and 18 U.S.C. Section1350 (as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002) I, Robert G. Costantini, Executive Vice President and Chief Financial Officer of ORBCOMM Inc. (the “Company”), certify, pursuant to 18 U.S.C. Section1350 (as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002), that to my knowledge: the accompanying Quarterly Report on Form 10-Q of the Company for the period ended June 30, 2017 (the “Report”), filed with the U.S. Securities and Exchange Commission, fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company.
